Por ouaNto, el peticionario, como acreedor de Modesto G. Capiel embargó en la Corte de Distrito de San Juan, Se-gundo Distrito, cierta propiedad del deudor;
Por cuanto, Federico García Dávila, como tercerista, hizo que dicha propiedad fuera traspasada a él mediante la prestación de una fianza al márshal de dicha corte;
Por cuanto, el peticionario radicó una solicitud de injunction contra dicha tercerista y el referido márshal, y la corte libró un injunction preliminar con una orden para mostrar causa por qué no debía de hacerse permanente;
Por cuanto, el peticionario enmendó subsiguientemente su demanda- de injunction y la corte, según el peticionario, considerando que se determinaba una nueva causa de acción, disolvió el injunction preliminar;
Por cuanto, procede una apelación contra la orden de la corte disolviendo el injunction;
Por cuanto, no consta que el peticionario no puede reco-brar daños, ya del márshal o del tercerista, o que se causará daños irreparables;
Por cuanto, no estamos satisfechos de que la corte inferior incurrió en error;
Por cuanto, no estamos satisfechos por otra parte en que el peticionario no tiene un remedio adecuado en el curso 'ordinario de la ley;
Por tanto, se anula el auto de certiorari expedido y or-dena se devuelva él pleito original con certificación de esta sentencia a la Corte de Distrito de San Juan, Segundo Dis-trito.